


Exhibit 10.34

CITIGROUP INC.
 

DEFERRED CASH AWARD PLAN
 

(as Amended and Restated Effective as of January 1, 2013)

--------------------------------------------------------------------------------




CITIGROUP INC.

DEFERRED CASH AWARD PLAN

Purpose

     Citigroup Inc. has adopted this Citigroup Inc. Deferred Cash Award Plan, as
amended and restated effective as of January 1, 2013 (the “Plan”), for certain
eligible employees of the Company in order to provide such eligible employees
with a deferred cash incentive compensation opportunity.

ARTICLE I
DEFINITIONS

     As used herein, the following terms have the meanings set forth below.

     “Account” means a bookkeeping account maintained on the books and records
of the Company to record Deferred Cash Award(s) and Return(s) credited in
accordance with the Plan. An Account is established only for purposes of
measuring a deferred benefit and not to segregate assets or to identify assets
that may be used to make payments hereunder.

     “Account Balance” means the amount reflected on the books and records of
the Company as the value of a Participant’s Account at any date of
determination, as determined in accordance with the Plan.

     “Affiliated Employer” means Citigroup Inc. or any company or other entity
that is related to Citigroup Inc. as a member of a controlled group of
corporations in accordance with Section 1.409A-1(h)(3) of the Treasury
Regulations promulgated pursuant to Section 409A of the Code.

     “Award” means a Participant’s Deferred Cash Award.

     “Award Agreement” means a written or electronic document setting forth
individualized information relating to a Participant’s deferral under the Plan.
A Participant’s offer letter or other employment-related document may constitute
an Award Agreement.

     “Award Date” means the date as determined by the Plan Administrator in its
sole discretion pursuant to the Award Agreement.

     “Citi Common Stock” means shares of common stock of Citigroup Inc., par
value $.01.

     “Code” means the Internal Revenue Code of 1986, as amended, including any
rules and regulations promulgated thereunder.

2

--------------------------------------------------------------------------------




     “Committee” means the Personnel & Compensation Committee of the Board of
Directors of Citigroup Inc. and any person to whom it has delegated its
authority, including but not limited to the Plan Administrator.

     “Clawback Provision” means a term of an Award under which an Award may or
shall be canceled, forfeited, reduced, or subject to recovery by the Company,
whether or not the Award has been vested, distributed, or paid. For the
avoidance of doubt, any Award granted under the Plan may include one or both of
the clawback provisions described in Sections 2.2(a) and (b) of the DIRAP.

     “Company” means Citigroup Inc., a Delaware corporation and its consolidated
subsidiaries, or as applicable, any of its consolidated subsidiaries.

     “Deferred Cash Award” means an unfunded, unsecured promise to make a cash
payment to a Participant at the end of a specified period of time and may be a
Deferred Cash Stock Unit Award.

     “Deferred Cash Stock Unit Award” means a Deferred Cash Award that is
denominated in units of Citi Common Stock, with each stock unit having a value
equal to the value of one share of Citi Common Stock as reported on the New York
Stock Exchange, with the valuation date and method determined in the sole
discretion of the Plan Administrator and consistently with the SIP.

     “DIRAP” means the Citi Discretionary Incentive and Retention Award Plan, as
amended from time to time.

     “Eligible Employee” means an employee of an Employer who (a) is eligible to
receive an award pursuant to the DIRAP or (b) is selected to receive an
Off-Cycle Award, and (c) for awards both under DIRAP and Off-Cycle Awards, (i)
who is employed by an Employer on the Award Date and (ii) has not given notice
of resignation from the Company prior to the Award Date.

     “Employer” means the Affiliated Employer that employs a Participant.

     “Holdback Period” means the period after the vesting date of an Award
during which the award is not distributable to the Participant.

     “Off-Cycle Award” means any Deferred Cash Award that is not granted
pursuant to the terms of DIRAP.

     “Participant” means an Eligible Employee who has been granted an Award
under the Plan.

     “Performance Criteria” means performance criteria related to a period of
performance which may be established on a Company-wide basis, with respect to
one or more business units or divisions or subsidiaries, or as otherwise
described in an Award Agreement, and may be based upon the attainment of such
criteria as may be determined by the Plan Administrator in its discretion and
described in an Award Agreement.

3

--------------------------------------------------------------------------------




     “Performance Option” means the performance option(s) designated by the Plan
Administrator (from time to time in its sole discretion) to measure the Return
to be credited (or debited) to a Participant’s Account Balance; provided, that
the Plan Administrator may change or amend such designated performance option(s)
at any time in its sole discretion.

     “Plan Administrator” means the Senior Human Resources Officer of Citigroup
Inc. , which is currently the Head, Human Resources of Citigroup Inc., or his or
her delegates. Any such delegation need not be in writing.

     “Return” shall have the meaning set forth in Section 3.02.

     “Separation from Service” means a termination of a Participant’s employment
with an Employer, provided such termination constitutes a “separation from
service” within the meaning of Treasury Regulation 1.409A-1(h) promulgated
pursuant to Section 409A of the Code.

     “SIP” means the 2009 Stock Incentive Plan, as amended and restated from
time to time, or its successors.

     “Specified Employee” means a “specified employee,” as defined in Section
409A of the Code.

     “Total Incentive Compensation” means the amount of a Participant’s
aggregate cash and non-cash incentive compensation for a given Year, prior to
giving effect to any deferral under the Plan. Total Incentive Compensation does
not include base salary or any multi-year incentive award, unless otherwise
provided by the Plan Administrator.

     “Vesting Condition” means any term, condition or restriction including
without limitation any Performance Criteria or other performance-based
condition, described in applicable Award documents that a Participant must
satisfy in order to receive a payment, distribution or otherwise realize
monetary value from an Award.

     “Vesting Date” is the date on which all Vesting Conditions have been
satisfied.

     “Year” means the calendar year.

ARTICLE II
AWARDS UNDER THE PLAN

     Section 2.01 Participation. The Committee and/or management of the Company
is authorized, consistent with the terms of the Plan, to grant Awards to
Eligible Employees.

4

--------------------------------------------------------------------------------




     Section 2.02 Awards Generally. Deferrals under the Plan shall be automatic
and mandatory and may be equal to a specified percentage of the Participant’s
Total Incentive Compensation, determined by the Plan Administrator in its sole
discretion.

     Section 2.03 Award Agreements. Each Award granted under the Plan shall be
evidenced by an Award Agreement that sets forth the terms, conditions,
restrictions and limitations applicable to the Award, which may include
Performance Option(s), Vesting Conditions, provisions applicable upon
termination of employment with an Employer, Performance Criteria, Clawback
Provisions, Holdback Periods, and other terms and conditions specified in the
governing Award documentation. The Plan Administrator may require a Participant
to sign (or acknowledge receipt of) an Award Agreement as a condition of
participation in the Plan. If the Plan Administrator does not require the
execution of an Award Agreement by a Participant, acceptance of any benefit of
the Award by the Participant shall constitute agreement by the Participant to
the terms, conditions, restrictions and limitations set forth in the Plan and
the Award Agreement as well as the administrative guidelines and practices of
the Company in effect from time to time relating to the Plan.

ARTICLE III
ACCOUNTS

     Section 3.01 Maintenance of Accounts.

     (a) The Company or an Employer will maintain an Account on its books and
records for each Participant. The Account will be a book entry credit reflecting
a Participant’s Award and will periodically be credited or charged with the
Return attributable to such Award pursuant to Section 3.02. A Participant’s
Account will be charged with distributions to the Participant or the
Participant’s estate.

     (b) For administrative purposes, a Participant’s Account may be divided
into sub-Accounts, for purposes of tracking different Performance Options (if
more than one) or maturity schedules, in each case as applicable, or otherwise
as necessary for purposes of reflecting the Participant’s Award and the Return
thereon.

     Section 3.02 Return on Awards.

     (a) Awards will be credited with a return (positive or negative) (the
“Return”) on such schedule as the Plan Administrator shall determine in its sole
discretion, to reflect the equivalent of the earnings and losses that a
Participant’s Account would have experienced had such amounts actually been
invested in the Performance Option, as determined by the Plan Administrator in
its sole discretion. The Plan Administrator shall from time to time designate
such Performance Option(s) as it shall determine and the Plan Administrator may,
in its sole discretion, make a different Performance Option(s) available to
different Participants. The Plan Administrator shall communicate the assigned or
available Performance Option(s) on or about the Award Date and any change or
amendments to the assigned or available Performance Option(s) shall be
communicated to Participants.

5

--------------------------------------------------------------------------------




     (b) A Participant’s Account will not be invested in any Performance Option
and such Account does not represent the Participant’s ownership of, or any
ownership interest in, any Performance Option.

     (c) Notwithstanding any provision of this Plan to the contrary, the Plan
Administrator may, in its sole discretion, alter, modify, eliminate or replace
any Performance Option, as applicable, that is used to calculate the Return on a
Participant’s Accounts under the Plan. In the event the Plan Administrator
alters, modifies or eliminates any Performance Option, the Plan Administrator
may, in its sole discretion, provide the affected Participants another
Performance Option under the Plan.

ARTICLE IV
PAYMENTS

     Section 4.01 Payments Generally. Subject to the terms of the Award
Agreement, including without limitation, any Vesting Conditions and any
applicable Holdback Period, and subject to Section 7.05 herein, the vested
portion of a Participant’s Account Balance will be paid or distributed to the
Participant as soon as practicable after the occurrence of the applicable
Vesting Date or Holdback Period.

     Section 4.02 Taxes and Withholding. All payments under the Plan are subject
to applicable withholdings and employment or other taxes. As a condition to any
payment or distribution of any Award made pursuant to the Plan, the Company may,
in its discretion, require a Participant to pay such sum to the Company as may
be necessary to discharge the Company’s obligations with respect to any taxes,
assessments or other governmental charges, whether of the United States or any
other jurisdiction, imposed on the Participant, property or income on account of
participation in the Plan. In the discretion of the Company, the Company may
deduct or withhold such sum from any payment or distribution to the Participant,
whether pursuant to the Plan or otherwise. In addition, the Company may require
a Participant to pay the Company an amount necessary to discharge Company
obligations with respect to any payroll taxes that may be owed on the
Participant’s Account Balance that are no longer subject to a substantial risk
of forfeiture.

     Section 4.03 Currency and Foreign Exchange Rates. Generally, an Award will
be paid in the currency in which it is denominated, but in some circumstances,
such as if a Participant’s Employer or work country changes during the deferral
period, at the discretion of the Company, Participant’s vested Award may be
settled by a payment in the original award currency or in the currency of the
Participant’s current work country or country of residence, or by a combination
of payments from former Employers or Citigroup Inc. in one or more currencies.
In cases where an Award is settled in full or in part by payment in a currency
other than the original award currency, the Company will convert the award
currency to the payment currency at a market exchange rate on the date of
payment, as determined by the Company.

     Section 4.04 Nontransferability. Except as may be otherwise provided in an
Award Agreement, no Participant nor any creditor or beneficiary of any
Participant shall have the right to subject an amount payable or distributable
under this Plan to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment during the Participant’s
lifetime, including but not limited to, in connection with a divorce, legal
separation, or similar event. Prior to payment as provided for herein, a
Participant will have no rights under the Plan to make withdrawals from his or
her Account for any reason. In no event will a Participant be entitled to
receive loans from the Company or an Employer based upon his or her Account
Balance.

6

--------------------------------------------------------------------------------




     Section 4.05 Liability for Payment. Each Employer shall be liable for the
amount of any payment owed to a Participant who is employed by such Employer
during the deferral period applicable to an Award; provided, however, that in
the event that a Participant is employed by more than one Employer during the
deferral period applicable to an Award, each Employer shall be liable for its
allocable portion of such payment, unless determined otherwise by the Plan
Administrator.

ARTICLE V
ADMINISTRATION

     Section 5.01 Plan Administrator. The Plan shall be administered by the Plan
Administrator. The Plan Administrator shall have discretionary authority to
interpret the Plan, to make all legal and factual determinations, and to
determine all questions arising in the administration of the Plan, including,
without limitation, the reconciliation of any inconsistent provisions, the
resolution of ambiguities, the correction of any defects, and the supplying of
omissions. Each interpretation, determination or other action made or taken
pursuant to the Plan by the Plan Administrator shall be final and binding on all
persons. To the extent permitted by applicable law, the Committee or the Plan
Administrator may at any time delegate to one or more employees of the Company
or an Employer some or all of its authority over the administration of the Plan.
Such delegation need not be in writing.

ARTICLE VI
AMENDMENTS AND TERMINATION

     Section 6.01 Right to Amend or Terminate the Plan. The Committee may alter,
amend, modify, suspend or terminate the Plan at any time in its sole discretion
provided that no such alteration, amendment, modification, suspension or
termination shall cause an Award or any portion of an Account or the Plan to
violate Section 409A or Section 457A of the Code. No further Awards will be made
after the effective date of termination of the Plan. Following such termination,
payment in respect of each Participant’s Accounts will be made as provided in
Section 6.02. For the avoidance of doubt, no action permitted to be taken by the
Committee pursuant to this Section 6.01 shall require the consent of any
Participant.

     Section 6.02 Payment Following Termination of the Plan. Upon termination of
the Plan, the Plan Administrator may take such action with respect to each
Participant’s Accounts as it reasonably determines is necessary or desirable;
provided, however, that the Plan Administrator may take no action which will
result in accelerated taxation or tax penalties under Section 409A or 457A of
the Code in respect of any Participant’s Account(s). No termination of the Plan
or any Participant’s Award Agreement will give rise to a claim of constructive
termination of employment by any Participant.

7

--------------------------------------------------------------------------------




     Section 6.03. Other Amendments. The Committee retains the right to modify
an Award without a Participant’s prior consent if it determines that the
modification is required to comply with applicable law, regulation, or
regulatory guidance (including applicable tax law). The Company shall furnish or
make available to Participants a written notice of any modification through a
brochure supplement or otherwise, which notice shall specify the effective date
of such modification. Any other adverse modification not elsewhere described in
this Plan shall not be effective without a Participant’s written consent.

     Section 6.04 Sub Plans. The Plan Administrator may, in its sole discretion,
create separate sub-plans (“Sub Plans”) under this Plan, which shall provide for
participation in the Plan by Participants employed outside of the United States.
Each Sub Plan shall comply with local law, tax policy or custom applicable to
deferred compensation plans.

ARTICLE VII
GENERAL PROVISIONS

     Section 7.01 Unfunded Status of the Plan. The Plan is unfunded. A
Participant’s Account shall represent at all times an unfunded and unsecured
contractual obligation of each Employer that employed the Participant during the
deferral period applicable to an Award. Each Participant (or his or her estate)
will be unsecured creditors of each Employer at which such Participant is or was
employed with respect to all obligations owed to Participant (or his or her
estate) under the Plan or any Award Agreement. Amounts payable under the Plan
and any Award Agreement will be satisfied solely out of the general assets of an
Employer subject to the claims of its creditors. A Participant (or his or her
estate) will not have any interest in any fund or in any specific asset of an
Employer of any kind by reason of any Return credited to him or her hereunder,
nor shall the Participant (or his or his estate) have any right to receive any
payment or distribution under the Plan or any Award Agreement except as, and to
the extent, expressly provided in the Plan or Award Agreement. No Employer will
segregate any funds or assets to provide for the distribution of an Account
Balance or issue any notes or security for the payment thereof. Any reserve or
other asset that an Employer may establish or acquire to assure itself of the
funds to provide payments required under the Plan shall not serve in any way as
security to any Participant (or his or her estate) for the performance of the
Employer under the Plan.

     Section 7.02 ERISA Status of the Plan. The Plan is a discretionary
incentive and retention award plan and is not intended to be subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and it
shall be operated and interpreted consistent with such intent. A Sub Plan may be
subject to ERISA if the express terms of the Sub Plan so provide.

     Section 7.03 No Right to Continued Employment. Neither the Plan, any Award
Agreement nor any action taken or omitted to be taken pursuant to or in
connection with the Plan shall be deemed (a) to create or confer on a
Participant any right to be retained in the employ of the Company, (b) to
interfere with or to limit in any way the Company’s right to terminate the
employment of a Participant at any time, or (c) to confer on a Participant any
right or entitlement to compensation in any specific amount for any future
period. In addition, selection of an individual as a Participant for a given
Award shall not be deemed to create or confer on the Participant any right to
participate in the Plan, or in any similar plan or program that may be
established by the Company, in respect of any Award.

8

--------------------------------------------------------------------------------




     Section 7.04 Offset Rights. Notwithstanding any provisions of the Plan to
the contrary, to the extent consistent with the requirements of Section 409A of
the Code, the Company may, if the Plan Administrator in its sole discretion
shall determine, offset against any payments or distributions that would have
otherwise been made to a Participant under the Plan by (a) any amounts which
such Participant may owe to the Company, or (b) any amounts paid by the Company
to a third party pursuant to any award, judgment, or settlement of a complaint,
arbitration or lawsuit of which such Participant was the subject.

     Section 7.05 Code Section 409A and Code Section 457A.

     (a) Notwithstanding anything to the contrary herein or in any applicable
Award Agreement, all payments and distributions due hereunder and thereunder are
intended to comply with Section 409A and Section 457A of the Code and the
guidance issued thereunder, and this Plan and any applicable Award Agreement
shall be construed accordingly.

     (b) If a Participant is a Specified Employee at the time of his or her
Separation from Service, any payment(s) with respect to any Award subject to
Section 409A of the Code to which such Participant would otherwise be entitled
by reason of such Separation from Service shall be made on the date that is six
months after the Participant’s Separation from Service (or, if earlier, the date
of the Participant’s death). All payments hereunder and under any applicable
Award Agreement that have been delayed pursuant to this Section 7.05 shall be
paid (without interest, dividends, dividend equivalents or any compensation for
any loss in market value or otherwise which occurs during such period) to the
Participant in a lump sum to the extent the Award terms provide for payment in a
lump sum form.

     (c) Each Participant or the Participant’s estate, as the case may be, is
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on or for the account of such Participant in connection with
this Plan or any other nonqualified deferred compensation plan sponsored or
maintained by the Company (including without limitation any taxes and penalties
under Section 409A or Section 457A of the Code), and the Company shall have no
obligation to indemnify or otherwise hold such Participant or the Participant’s
estate harmless from any or all of such taxes or penalties.

     Section 7.06 Successors. The obligations of the Company under this Plan
shall be binding upon the successors of the Company.

     Section 7.07 Governing Law. The Plan and each Award Agreement entered into
with a Participant shall be subject to and construed in accordance with the laws
of the State of New York, without regard to any conflicts or choice of law rule
or principle that might otherwise refer the interpretation of the Award to the
substantive law of another jurisdiction.

9

--------------------------------------------------------------------------------




     Section 7.08 Construction. The headings in this Plan have been inserted for
convenience of reference only and are to be ignored in any construction of any
provision hereof. Use of one gender includes the other, and the singular and
plural include each other.

     Section 7.09 Arbitration. Any disputes related to the Plan or an Award
shall be resolved by arbitration in accordance with the Company’s arbitration
policies. In the absence of an effective arbitration policy, any dispute in any
way related to or arising out of the Plan or an Award shall be submitted to
arbitration in accordance with the rules of the American Arbitration
Association.

10

--------------------------------------------------------------------------------